State of New York
Court of Appeals
                                                             This memorandum is uncorrected and subject to
                                                           revision before publication in the New York Reports.




 No. 81 SSM 16
 JPMorgan Chase Bank National
 Association,
          Appellant,
       v.
 Barbara J. Kelleher,
          Respondent,
 et al.,
          Defendants.




 Submitted by Joseph F. Battista, for appellant.
 Submitted by Michele L. Anderson, for respondent.




 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
 costs. Under these circumstances, Supreme Court did not abuse its discretion in denying
 plaintiff an extension of time to serve defendant Barbara J. Kelleher in the interest of justice
 pursuant to CPLR 306-b. Chief Judge DiFiore and Judges Rivera, Fahey, Garcia, Wilson,
 Singas and Cannataro concur.


 Decided October 12, 2021